Citation Nr: 0012074
Decision Date: 05/08/00	Archive Date: 09/08/00

DOCKET NO. 98-19 765               DATE MAY 08, 2000

On appeal from the Department of Veterans Affairs Regional Office
in No. Little Rock, Arkansas

THE ISSUES

1. Entitlement to special monthly pension by reason of being in
need of the regular aid and attendance of another person.

2. Entitlement to special monthly pension based on housebound
status.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel

INTRODUCTION

The veteran served on active duty from January 1952 to April 1954.
He died in May 1993. The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a February 1998 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in North Little Rock,
Arkansas that denied the appellant's claims of entitlement to
special monthly pension based on the need for regular aid and
attendance or at the housebound rate.

FINDINGS OF FACT

1. All relevant evidence necessary for a fair and informed decision
has been obtained by the originating agency.

2. The appellant's medical conditions include coronary artery
disease with myocardial infarction and a history of coronary artery
bypass grafting; chronic obstructive pulmonary disease;
gastroesophageal reflux disease; chronic insomnia; congestive heart
failure; history of deep venous thrombosis with pulmonary emboli;
decubitus ulcers in various locations, primarily the sacral area;
erosive candidiasis in various areas; tremor; peptic ulcer disease;
non-insulin-dependent diabetes mellitus; multiple compression
fractures of the spine with chronic back pain; rheumatoid
arthritis; and osteoporosis.

3. The clinical evidence establishes a factual need for aid and
attendance as the appellant requires assistance on a regular basis
to perform activities of daily living

- 2 -

without assistance and to protect herself from the hazards of her
everyday environment.

CONCLUSIONS OF LAW

1. The criteria for special monthly pension on account of the need
for regular aid and attendance have been met. 38 U.S.C.A. 1502,
1541, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 3.23, 3.351, 3.352
(1999).

2. Special monthly compensation at the housebound rate is not
warranted. 38 U.S.C.A. 1502, 1541, 7104 (West 1991 & Supp. 1999);
38 C.F.R. 3.23, 3.351, 3.352 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the appellant has presented a well-
grounded claim in that she has presented a claim that is plausible.
38 U.S.C.A. 5107. The Board is also satisfied that all appropriate
development has been accomplished and that VA has no further duty
to assist the appellant in order to obtain facts pertinent to her
claim. Id.

The appellant contends that she is entitled to aid and attendance
as she is so helpless as to be unable to clean herself, attend to
her needs of nature or conduct any activities of daily living
without the assistance of another person. In addition, she reports
that she lives with her son who performs all the necessary daily
activities and that she receives home nursing care three times a
week. In addition, she reports that she is bedridden because of
rheumatoid arthritis and osteoporosis. She is

- 3 -

convinced that is she were not living with her son, she would
require nursing home care.

Where an otherwise eligible surviving spouse is in need of regular
aid and attendance, an increased rate of pension is payable. 38
U.S.C.A. 1541(d) (West 1991); 38 C.F.R. 3.23(a)(6) (1999). The
applicable law and regulations provide that the need for aid and
attendance means helplessness or being so nearly helpless as to
require the regular aid and attendance of another person. A person
shall be considered to be meet the criteria for the need of regular
aid and attendance if such person is (1) an inpatient in a nursing
home on account of mental or physical incapacity, (2) helpless or
blind, or so nearly helpless or blind as to need the regular aid
and attendance of another person or (3) establishes a factual need
for aid and attendance set forth in 38 C.F.R. 3.352. 38 U.S.C.A.
1502(b) (West 1991); 38 C.F.R. 3.351 (1999).

In the appellant's case, there is no allegation or evidentiary
support for a finding of blindness or that the appellant in an
inpatient of a nursing home. However, the record supports a finding
that the appellant is in fact in need of the regular aid and
attendance of another person.

Determinations as to the need of aid and attendance must be based
on the actual requirements of personal assistance from others. In
making such determinations, consideration is given to such
conditions as: The inability of the person to dress or undress
himself or herself and to keep himself or herself clean and
presentable; the inability of the person to feed himself or herself
through loss of coordination in the upper extremities or through
extreme weakness; the inability to attend to the wants of nature;
or incapacity, physical or mental, which requires care or
assistance on a regular basis to protect a claimant from the
hazards or dangers incident to his daily environment. 38 C.F.R.
3.352(a) (1999).

4 -

In this case, the appellant has numerous medical conditions that
inhibit her ability to perform activities of daily living. Her
medical conditions as indicated by her reports of private treatment
include coronary artery disease with myocardial infarction and a
history of coronary artery bypass grafting; chronic obstructive
pulmonary disease; gastroesophageal reflux disease; chronic
insomnia; congestive heart failure; history of deep venous
thrombosis with pulmonary emboli; decubitus ulcers in various
locations, primarily the sacral area; erosive candidiasis in
various areas; tremor; peptic ulcer disease; non-insulin-dependent
diabetes mellitus; multiple compression fractures of the spine with
chronic back pain; rheumatoid arthritis; and osteoporosis.

Various pieces of evidence in the claims folder support a finding
of the need for the assistance another person. For example, an
April 1998 written statement signed by the appellant's friends,
family, visiting nurse's aides, and physician is to the effect that
the appellant required aid and attendance of another person. Also,
the report of the December 1997 VA housebound and aid and
attendance examination shows that the appellant was not able to
keep herself clean.

In addition, an October 1998 statement from a registered nurse
employed with Approve Home Medical Services, Inc., shows that the
appellant had been receiving home care for two years and that her
medical diagnoses included bronchitis, chronic obstructive
pulmonary disease, congestive heart failure and insulin-dependent
diabetes mellitus, as well as a history of compression fractures
and pressure ulcers. It was noted that the appellant was considered
to be "homebound" since it was considerably taxing for her to leave
her home. Her absences from the home,, which were only to receive
medical treatment, were reported to be infrequent and of short
duration. Furthermore, it was noted that the appellant became very
short of breath with any exertion ant that she was required to wear
oxygen at all times. She reportedly required a walker or assistance
of another person to ambulate. In addition, she needed assistance
to perform her activities of daily living due to her

5 -

decreased endurance. This assistance was noted to be provided by
the appellant's son. The registered nursing writing this report
stated that the appellant would not be able to function
independently due to her various health problems.

Likewise, a September 1998 statement received from the appellant's
physician is to the effect that the appellant is unable to live
alone without the presence and supervision of her son who is in the
home all the time.

On these bases, the Board finds that the preponderance of the
evidence favors the claim for special monthly pension by reason of
being in need of the aid and attendance of another person.

2. Special monthly compensation based on housebound status.

The annual rate of death pension payable to a surviving spouse who
does not qualify for an annual rate of death pension payable under
3.23(a)(6) based on need for aid and attendance shall be as set
forth in 3.23(a)(7) if the surviving spouse is permanently
housebound by reason of disability. The "permanently housebound"
requirement is met when the surviving spouse is substantially
confined to his or her home (ward or clinical areas, if
institutionalized) or immediate premises by reason of disability or
disabilities which it is reasonably certain will remain throughout
the surviving spouse's lifetime. Inasmuch as the appellant is
determined to qualify for aid and attendance, she is thereby
disqualified from entitlement to special monthly compensation based
on housebound status, and any claim on that basis has no legal
merit or entitlement under the law. Sabonis v. Brown, 6 Vet. App.
426 (1994).

6 -

Special monthly pension by reason of being in need of the regular
aid and attendance another person is granted.

Special monthly compensation at the housebound rate is denied.

M.C. GRAHAM 
Acting Member, Board of Veterans' Appeals

 - 7 -



